Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephanie Mansfield on October 19, 2021.

The application has been amended as follows: 

Claim 32, line 1, after “claim”,  “41” has been replaced with - - 44 - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record alone or in combination fail to disclose a closet storage system as claimed in combination thereof and having particularly wherein the back channel includes a back wall, an upper wall having a first width, and a lower wall having a second width, wherein the back wall, the upper wall, and the lower wall form a U-shaped channel and the second width is larger than the first width, the back wall also including a plurality of elongated openings as recited in independent claim 41; or wherein the shelf support 
wherein the first shelf trim includes at least one protrusion that extends therefrom and is adapted to couple to the at least one of the plurality of openings in the recessed portion of the vertical portion of the first side bracket as recited in independent claim 48; or a first pole cup adapted to be secured adjacent to the first side bracket and including an opening configured to receive a fastener, the first pole cup adapted to be positioned with a notch in a bottom surface of the first side bracket as recited in independent claim 49; or wherein the first shelf trim has a first portion configured to be positioned along the first side edge portion of the shelf and having a first height, and a second portion extending outward from the first portion and having a second height, the second height greater than the first height as recited in independent claim 50; or wherein the first shelf trim has a first portion configured to be positioned along the first side edge portion of the shelf and having a first thickness, and a second portion extending outward from the first portion and having a second thickness, the second thickness greater than the first thickness as recited in independent claim 51.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816. The examiner can normally be reached Monday -Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        
khc